DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Cross-Reference to Related Applications
2.   This application is a CON of 16/107,381 08/21/2018 PAT 10573703 which id a CON of 15/372,774 12/08/2016 PAT 10062743. 
                                                Preliminary amendment
3.   Preliminary amendment filed on 07/26/2021 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been canceled claims 1-20 and added new claims 21-32.
      Claims 21-32 are currently pending in the application.
                                                     Oath/Declaration
4.   The oath/declaration filed on 08/26/2013 is acceptable.
                                                            Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                     Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 01/25/2021 and 06/15/2022.
                                                         Drawings
7.   The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “wherein the first electrode of the light emitting diode is electrically coupled to the third transistor by a first connection layer and a second connection layer, the first connection layer is disposed on a same layer as the data line, and the second connection layer is disposed on a same layer as the conductive layer” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
                                                    Specification
8.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
      On the specification filed on 01/25/2021, paragraph [0001], line 2, insert -- PAT 10,903,298 -- after “…February 24, 2020”.
      The specification needs to be updated.
                                                 Claim Objections
9.    Claims 21-27 are objected to because of the following reasons:
       In claim 21, line 1, replace  -- : -- with -- , -- after “comprising”.
                                     Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.    Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bang (U.S. Publication No. 9,105,589 B2) in view of Li (CN 104835804 A) and further in view of YOU et al., hereafter “YOU” (U.S. Publication No. 2010/0019996 A1).
      Regarding claim 21, Bang discloses a display device comprising: 
           a first transistor (T1) comprising a first semiconductor layer (131a) and a first gate electrode (125a) overlapping the first semiconductor layer (131a); 
           a storage capacitor (Cst) overlapping the first semiconductor layer (131a) and comprising a first electrode (125a) and a second electrode (126) on the first electrode (125a): 
           a data line (171);
           a second transistor (T2) electrically coupled to the data line (171 by 176b) and comprising a second semiconductor layer (131b) that is integrally coupled to the first semiconductor layer (131a); 
            a driving voltage line (172), wherein the driving voltage line (172) and the data line (171) are disposed on a same layer (e.g. Fig. 5 and col. 11, line 32-col. 13, lines 54).
      Bang discloses the features of the claimed invention as discussed above, but does not disclose a data line extending in a first direction and a driving voltage line extending in the first direction.
     Li, however, disclose a data line (171) extending in a row direction (refers as first direction) and a driving voltage line (172) extending in the row direction (refers as first direction) (e.g. Fig. 9 and in English Text).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Bang to provide a data line extending in a first direction and a driving voltage line extending in the first direction as taught by Li for a purpose of providing a wiring space may be used more effectively in the display device.
      Bang and Li discloses the features of the claimed invention as discussed above, but does not disclose a conductive layer disposed on the driving voltage line and electrically coupled to the driving voltage line, the conductive layer comprising: a first part overlapping a portion of the driving voltage line; and a second part extending from the first part in a second direction, the second direction crossing the first direction.
     YOU, however, disclose a conductive layer (AP2) disposed on the driving voltage line (VL) and electrically coupled to the driving voltage line (VL), the conductive layer (AP2) comprising: 
                a first part (upper part) overlapping a portion of the driving voltage line (VL); and 
                 a second part (lower part) extending from the first part (upper part) in a second direction (vertical or Y-direction), the second direction (vertical or Y-direction) crossing the first direction (row or X-direction) (see Fig. 6B below).

    PNG
    media_image1.png
    676
    1115
    media_image1.png
    Greyscale


     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Bang and Li to provide a conductive layer disposed on the driving voltage line and electrically coupled to the driving voltage line, the conductive layer comprising a first part overlapping a portion of the driving voltage line; and a second part extending from the first part in a second direction, the second direction crossing the first direction as taught by Li for a purpose of improving the conductive characteristic for the display device.
10.    Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bang, Li and YOU in view of ITO (JP-2015094880 A).
        Regarding claim 22, Bang, Li and YOU discloses the features of the claimed invention as discussed above, but does not disclose a scan line extending the second direction and overlapping a portion of the second semiconductor layer of the second transistor.
        ITO, however, disclose a scan line (3a) extending the second direction (Y-direction) and overlapping a portion of the second semiconductor layer (30a) of the second transistor (TFT 30) (Fig. 4 and English Text).
        It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Bang, Li and YOU to provide a scan line extending the second direction and overlapping a portion of the second semiconductor layer of the second transistor as taught by ITO for a purpose of preventing the scam line leakage for the display device.
                                                      Allowable Subject Matter
11.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 28-32 would be allowed.
         Claims 28-32 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention of the display device having wherein the first electrode of the light emitting diode is electrically coupled to the third transistor by a first connection layer and a second connection layer, the first connection layer is disposed on a same layer as the data line, and the second connection layer is disposed on a same layer as the conductive layer as cited in the independent claim 28.
        Claims 29-32 are directly depend on the independent claim 28.
        Claims 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising: a first insulating layer over the scan line, wherein the data line and the driving voltage line are disposed over the first insulating layer as cited in claim 23 and further comprising: a third transistor comprising a third semiconductor layer that is integrally coupled to the first semiconductor layer of the first transistor, wherein the scan. line overlaps a portion of the third semiconductor layer of the third transistor, and the second part of the conductive layer overlaps a portion of the third semiconductor layer of the third transistor as cited in claim 24 and wherein the driving voltage line is electrically connected to the second electrode of the storage capacitor. And a first contact region between the conductive layer and the driving voltage line is spaced apart from a second contact region between the driving voltage line and the second electrode of the storage capacitor as cited in claim 25 and further comprising: a fourth transistor comprising a fourth semiconductor layer that is integrally coupled to a first semiconductor laver of the first transistor; and a light emitting diode including a first electrode, an emission layer, and a second electrode, wherein the first electrode of the light emitting diode is electrically coupled to the fourth transistor by a first connection layer and a second connection layer, the first connection layer is disposed on a same layer as the data line, and the second connection layer is disposed on a same layer as the conductive layer as cited in claim 26.
        Claim 27 is directly depend on claim 26, then, it also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892